Citation Nr: 1228726	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left foot/ankle disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right foot/ankle disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to February 1977 and from January 2004 to March 2005.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office RO (RO) in Montgomery, Alabama.  

As an initial matter, the Board notes that service connection for nose bleeds was also denied by the aforementioned September 2007 rating decision.  The Veteran did not appeal that decision; however, in a statement received in August 2009, he made a reference to having sinus/nose bleeding problems as a result of his active duty service.  VA has a duty to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370 (2004).  Accordingly, the Board finds that a claim of service connection for nose bleeds has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  

Unfortunately, further development is required before the Board can adjudicate the Veteran's pending claims for service connection.  Regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.
REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran's complete service treatment records are unavailable, and when a Veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The Veteran seeks service connection for a left shoulder disability, left knee disability, left foot/ankle disability, right knee disability, right foot/ankle disability, bilateral hearing loss, and tinnitus.  The evidence of record shows that the Veteran had a left shoulder disability and bilateral knee disability prior to his active duty service from January 2004 to March 2005; however, it is his contention that these disabilities were aggravated by such service.  He also contends that his bilateral foot/ankle disability and tinnitus had their onset during his active duty service from January 2004 to March 2005.  Specifically, the Veteran notes that he was required to wear/carry heavy gear and equipment while serving in Iraq, and argues that serving under such conditions caused him to either develop or aggravate existing problems in his neck, left shoulder, and bilateral knees.  Walking on rocks and stones in Iraq also caused him to develop problems in both his ankles and feet that have continued in the years following active service.  He further notes that he was exposed to loud noises from artillery fire, and argues that such exposure to noise trauma aggravated his bilateral hearing loss and caused him to develop tinnitus. 

The Veteran's DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) shows that he served in support of Operation Iraqi Freedom in an imminent danger pay area.  Additional service records confirm that he was awarded the Combat Action Badge for actively engaging with or being engaged by the enemy.  As such, the Board finds the Veteran's reports of carrying heavy loads while walking on rocks and stone, and of being exposed to noise trauma in service, to be consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

The Board notes that the Veteran has not yet been provided with VA examinations which address whether his claimed left shoulder disability, left and right knee disabilities, left and right ankle/foot disabilities, bilateral hearing loss, and tinnitus are caused or aggravated by his active duty service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that a VA examination to secure a medical advisory opinion in these matters is indicated.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, since it is necessary to remand these claims, any more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify the provider(s) of any and all treatment or evaluation he has received for his left shoulder disability, left foot/ankle disability, left knee disability, right knee disability, right foot/ankle disability, bilateral hearing loss, and tinnitus, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically secure for the record the Veteran's treatment records from the Montgomery VA Medical Center for any treatment received since February 2008.

2.  The RO/AMC should then arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his current left shoulder disability, bilateral knee disability, and bilateral foot/ankle disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his available STRs, the lay statements of record, and his postservice treatment records.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following questions: 

(a) What is (are) the diagnosis(es) for the Veteran's current left shoulder disability, bilateral knee disability, and bilateral foot/ankle disability? 

(b) For each left shoulder disability, bilateral knee disability, and bilateral foot/ankle disability diagnosed, please opine as to whether such disability preexisted the Veteran's active duty service from January 2004 to March 2005.  

(c) For each left shoulder disability, bilateral knee disability, and bilateral foot/ankle disability that is found to have preexisted the Veteran's service, please opine as to whether such was permanently aggravated by his service? 

(d) For each left shoulder disability, bilateral knee disability, and bilateral foot/ankle disability that is not found to have preexisted the Veteran's service, please opine as to whether such is, at least as likely as not (50 percent or better probability), related to his service? 

The examiner must explain in detail the rationale for all opinions given.

3.  The RO/AMC must also provide the Veteran with a VA audiological evaluation to determine the nature and likely etiology of his bilateral hearing loss and tinnitus.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his available STRs, the lay statements of record, and his postservice treatment records.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following questions: 

(a) Does the evidence show that the Veteran had a bilateral hearing loss disability (in accordance with 38 C.F.R. § 3.385) that preexisted his active duty service from January 2004 to March 2005, and if so, was such disability permanently aggravated by such service, to include his exposure to noise trauma therein?

(b) If it is determined that the Veteran did not have a bilateral hearing loss disability that preexisted his active duty service, it is at least as likely as not (50 percent or better probability), that he has a current bilateral hearing loss disability (in accordance with 38 C.F.R. § 3.385) that is related to his service, to include his exposure to noise trauma therein?

(c) Is it at least as likely as not (50 percent or better probability) that the Veteran's tinnitus is related to his service, to include his exposure to noise trauma therein?  

The examiner must explain in detail the rationale for all opinions given.

4.  The RO/AMC should review the examination reports and ensure that the requested opinions have been provided with sufficient rationale. 

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the October 2009 supplemental statement of the case (SSOC), including any evidence obtained as a result of this remand. 

If any of the claims remain denied, the Veteran and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

